16205050DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/09/2022 has been entered. Claims 2-16 and 18-21 remain pending in the application. 

Allowable Subject Matter
Claims 2-16 and 18-21 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 2 and 14 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a system, an ultrasonic stimulation device for carrying out surgery to apply an ultrasonic stimulation to a subject's brain, as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, the limitations recited in claim 2 in regard to the features of “A method for treating back pain using an energy source positioned external to a body of a subject, the method comprising: determining a target treatment site within the vertebral body based on the imaging data, wherein the target treatment site corresponds to a location within a cancellous bone portion of the vertebral body and posterior to a junction or plexus of a basivertebral nerve in the vertebral body; and delivering a treatment dose of therapeutic energy at said target treatment site, wherein the treatment dose is configured to denervate one or more nerve branches at the target treatment site.”
Prior art fails to anticipate and/or render obvious, either solely or in combination, the limitation recited in claim 14 in regard to the features of “A method for treating back pain using an energy source positioned external to a body of a subject, the method comprising: determining a target treatment site within the vertebral body based on the imaging data, wherein the target treatment site corresponds to a location between a terminus or junction of a basivertebral nerve and a posterior wall of the vertebral body; and delivering a treatment dose of therapeutic energy at said target treatment site, wherein the treatment dose is configured to permanently block conduction of one or more nerve branches at the target treatment site.”

Claims 3-13, 15-16, and 18-21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793     


/YI-SHAN YANG/Primary Examiner, Art Unit 3793